Citation Nr: 0608866	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  There is no evidence of record that shows the veteran has 
a bilateral hearing loss.

2.  There is no evidence of record that shows the veteran has 
tinnitus.

3.  The veteran does not have a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran underwent a VA audio 
examination in August 2003.  The examiner reported that the 
veteran's responses did not "seem to be of maximum effort."  
The examiner reinstructed veteran several times and his 
responses did not improve.  The invalid results of the 
examination were not reported.

There is no other evidence of record that indicates the 
veteran has bilateral hearing loss or tinnitus.  Since there 
is no evidence of record that the veteran has a disability 
from bilateral hearing loss or tinnitus, service connection 
cannot be granted for either of these claims.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The evidence establishes that the veteran served in the 
Republic of Vietnam, engaged in combat with the enemy, and 
was awarded the Combat Infantryman Badge.  His stressors are 
conceded.  This is not the critical issue in this case. 

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran does not have a current diagnosis of PTSD.  He 
underwent a VA PTSD examination in September 2003.  The 
examiner stated that it was difficult to determine whether 
the veteran's emotional and psychiatric problems were due to 
his long time heavy alcohol and drug abuse or to an 
underlying psychiatric disorder.  In any event, the examiner 
did not provide a diagnosis of PTSD, though he stated that 
the veteran had mild PTSD "symptoms" including nightmares, 
intrusive thoughts, and some avoidance activities.  However, 
the examiner determined that some of his symptoms such as 
memory problems, sleep disturbances, and anger, were 
consistent with both PTSD and alcohol abuse.  

The examiner stated that the veteran should be examined three 
to six months after he stopped abusing alcohol.  However, the 
veteran's claims file also contains records and a psychiatric 
examination from the Social Security Administration (SSA) as 
well as VA treatment records, all negative for a diagnosis of 
PTSD.  

In May 1993, the veteran submitted a substance abuse 
questionnaire to SSA stating that when he abused alcohol and 
drugs, he sometimes heard voices of people he served with in 
Vietnam.  However, the veteran underwent a SSA psychiatric 
evaluation in June 1993 and was diagnosed with chronic 
alcohol and substance abuse, not PTSD.  The veteran mentioned 
having flashbacks of Vietnam, but was not diagnosed with PTSD 
at the June 1993 SSA evaluation.  Overall, the Board finds 
that both examinations provide evidence against this claim. 

Not only has the most recent VA examination failed to find 
PTSD, but other examinations have also failed to cite PTSD, 
providing evidence both against this claim and against the 
determination that another examination is required to fulfill 
the duty to assist.  Importantly, the September 2003 VA 
examination made no reference to the SSA psychiatric 
evaluation in June 1993.

The Board finds that the two government examinations provide 
the basis to make a determination at this time. 

At a July 1993 SSA psychiatric evaluation, the veteran was 
diagnosed with personality and substance abuse disorders.  
The examiner noted that if the veteran was treated for his 
polysubstance abuse, he would no longer be disabled.  He was 
not diagnosed with PTSD.  The veteran has not sought medical 
treatment for a mental disorder through VA or a private 
practitioner.  He has not been prescribed any psychiatric 
medicines.  Such facts provide more evidence against this 
claim.

Because none of the other evidence of record provides a 
diagnosis of PTSD or reports mental problems other than a 
personality disorder resulting from polysubstance abuse, the 
Board will not remand this case for another PTSD examination, 
as recommended above.  Simply stated, several government 
examinations have failed to find the veteran has PTSD and the 
Board can not remand this case to the RO for yet another 
examination.  

Because the veteran does not have a diagnosis of PTSD, the 
appeal must be denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September, August, and July 2003, as well as 
information provided in the August 2004 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notices in 
September, August, and July 2003, prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the three 
VCAA notices and the August 2004 SOC otherwise fully notified 
the veteran of the need to give VA any evidence pertaining to 
his claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection for bilateral hearing loss, tinnitus, and 
PTSD are being denied, no disability rating or effective date 
will be assigned. Therefore there can be no possibility of 
any prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  For reasons noted 
above, an additional examination is not found required in 
this situation.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


